Scott, Judge,
delivered the opinion of the court.
This action is founded on the state of facts that existed in the case of Walker v. The City of St. Louis, 15 Mo. Rep. 563, and grows out of the acts of the city, therein detailed.
The argument addressed to the court, founded on the incapacity of the city, as a corporation, to take and retain the money, the subject of this suit, is unsupported by authority, as by the common law, corporations, as an incident, possess the power to take and hold property, real and personal. The mort-main acts, if they are in force here, will not affect this question, as they do not extend to personalty. Restraints on this incident of corporations may be imposed by the express words of their charters, or by implication, but there is nothing in the-charter of the city of St. Louis that can affect this question.. Nor is the point in the case affected by the consideration, that-the money was paid by an administrator. No reason can be.* perceived, why the case of an administrator should be different, from that of any other individual. Under the circumstances, *146it would hardly be maintained, that he committed a devastavit in paying the taxes demanded by the city.
It cannot be disguised that the question involved in this controversy has received different determinations in the courts of the states of the Union. The view entertained by this court, when the point was presented in the case of Walker v. The City of St. Louis, derives confirmation from the cases of Hemmingway v. Machias, 33 Maine Rep. 445, and Smith v. Redfield, 27 Maine Rep.
The other judges concurring, the judgment is- affirmed.